Citation Nr: 0402453	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  99-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
(claimed as lumbar strain with disc protrusion at L5-S1) to 
include as secondary to service-connected pes planus.


2.  Entitlement to service connection for gout secondary to 
service-connected pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active military duty from July 1971 to 
July 1975.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which, in pertinent 
part, denied service connection for lumbar strain, disc 
protrusion at L5-S1 and gout (claimed as back and leg 
condition). 

In September 1999, the veteran testified at an RO hearing.  
In July 2003, the veteran also testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  Transcripts of both hearings are associated with the 
record.

In November 2000, the Board remanded the issue of entitlement 
to service connection for lumbar strain with disc protrusion 
at L5-S1 and gout to the RO for additional development.  The 
case now is before the Board for further appellate 
consideration.

Because of the decision is granting service connection for a 
low back disorder on a secondary basis, the issues on appeal 
have been recharacterized as described above.  The issue of 
entitlement to service connection for gout is addressed in 
the remand portion of this decision.  The appeal on that 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, service connection for a low back disorder.

2.  Service connection is currently in effect for bilateral 
pes planus, evaluated as 10 percent disabling.  

3.  The evidence is in relative equipoise as to whether the 
veteran's service-connected pes planus aggravates his 
degenerative disc disease of the lumbosacral spine.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, his 
low back disorder with disc protrusion at L5-S1 is aggravated 
by the veteran's service-connected pes planus.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In compliance with the November 2000 Board remand, in a 
December 2000 VCAA letter, a June 2002 duty to assist letter, 
and a supplemental statement of the case (SSOC) issued in 
November 2002, the RO advised the veteran of the evidence 
considered in connection with the appeal, the evidence 
potentially probative of the claim, notified him of the new 
duty to assist provisions of the VCAA, what VA would do and 
had done, and what he should do, and gave him time to provide 
any additional comments or supporting information.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  In 
December 2000, the RO provided the veteran with release of 
information authorization forms for medical records for 
treatment for a back disorder since his separation from 
active duty to the present, which were not already on file, 
to include obtaining records from Cole Chaffin, MSPT, of Tri-
Therapy, Inc.  In response, the veteran returned a signed 
copy of an authorization to obtain medical records from Tri-
Therapy, Inc.  The RO's June 2002 letter, requesting records 
from Tri-Therapy, Inc., was returned with a note that the 
forwarding order had expired.  In his July 2003 
videoconference testimony, the veteran indicated that the 
office was closed.  The Board observes that, where records 
are unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  In July 2002, the veteran was re-examined by the 
September 1999 VA examiner, who reviewed the claims file and 
provided an opinion.  In November 2002, the RO readjudicated 
the veteran's claim and issued an SSOC.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the Board's November 2000 remand.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for a low back disorder.  VA has 
complied with the notice and duty to assist provisions of the 
VCAA.  Specifically, the veteran was advised by VA of the 
information required to substantiate his claim.  In this 
regard, the Board notes that collectively, by various 
informational letters, a December 2000 VCAA letter, a rating 
decision, a July 1999 statement of the case (SOC), SSOCs 
issued in November 1999 and November 2002, RO and Board 
hearings, and a Board remand, the veteran was provided with 
information regarding the evidence needed to substantiate his 
claim, and informed of what VA had done and would do to 
obtain evidence for his claim.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  To establish service connection 
for a low back condition, the veteran needed to show that he 
had the disorder and that it was incurred in service or 
secondary to his service-connected pes planus.  Additionally, 
in a December 2000 VCAA letter, a June 2002 duty to assist 
letter, and the November 2002 SSOC, the veteran was given 
specific information with respect to the changes in the law 
pursuant to the VCAA, as well as to the new VA duties to 
assist under the VCAA.  The veteran was also given the 
opportunity to identify additional relevant evidence that 
might substantiate his claim.  He provided an August 2003 
private treating physician's statement, opining that his 
service-connected pes planus contributes to progressive pain 
and degeneration of the veteran's spine.  The veteran and his 
representative have provided additional testimony, argument 
and comment.  The Board is not aware of the existence of 
additional relevant evidence in connection with the veteran's 
claim for service connection for a low back disorder.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his service-connection claim for a low back disorder and has 
obtained and fully developed all relevant evidence necessary 
for an equitable disposition.  Moreover, in light of the 
decision granting service connection on a secondary basis, 
the Board finds there has been no prejudice to the veteran in 
this case that would warrant further notice or development, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).



Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. 
§ 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that a service-connected 
disorder has caused a new disability, there must be competent 
medical evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. 
App. 134 (1994).

Service connection for bilateral pes planus currently is in 
effect as 10 percent disabling.

Service medical records show that first degree pes planus was 
noted on the veteran's May 1971 enlistment examination 
report.  The disorder was not noted on the veteran's March 
1975 separation examination, even though treatment of pes 
planus was shown on several occasions beginning in August 
1971 with the last reported treatment shown in August 1974.  
He was given physical profiles recommending no prolonged 
standing or running in October 1971, July 1973 and August 
1974.  A September 1974 record for treatment of knee pain 
reflects that the veteran reported having been in a 
motorcycle accident six years earlier.  There are no 
examination reports noting or clinical findings reflecting 
complaints of, or treatment for a back disorder, while in 
service.  

Private treatment records from Family Practice Associates in 
Searcy, Arkansas, dated from February 1995 to July 1999 
reflect that the veteran was in motor vehicle accidents 
(MVAs) in June 1994 and April 1998.  Following the June 1994 
MVA, the veteran first complained of, and was treated for, 
back pain.  A February 1997 record shows complaints of joint 
pain and an impression of degenerative arthritis.  A March 
1997 record shows an assessment of gout in the left great 
toe.  Following an April 1998 MVA accident, the veteran was 
treated for neck pain.  In October 1998, a magnetic resonance 
imaging (MRI) study of the lumbar spine showed localized disc 
protrusion at L5-S1 with indentation into the epidural fat 
along the ventral surface of the thecal sac and minimal 
indentation upon the thecal sac as the left S1 nerve root 
exits from the thecal sac.  

In an April 1999 statement and later at hearings held in 
September 1999 and July 2003, the veteran indicated that the 
initial injury to his feet, legs and back occurred during 
basic training at Lackland Air Force (AFB) Base at the end of 
the summer of 1971, for which he received treatment at the 
dispensary.  After a fall at McCoy AFB in late 1971 or early 
1972, the veteran reported that he was treated at the base 
hospital and reassigned from food service to transportation 
due to continuous foot and back problems.  He stated that, 
while serving in Thailand, his back continued to "plague" 
him to such an extent that he was reassigned from 
transportation to dispatch duty.  The veteran reported that a 
medical discharge was discussed while he was serving at the 
Blytheville AFB, but not acted upon.  He added that due to 
the length of time that had elapsed since his discharge, the 
veteran was unable to provide witness statements concerning 
his back problems.  The veteran could not recall having had 
any insurance or employment physical examination.  He 
testified that within a few years after service, he was 
treated for back problems, but he did not remember the 
physician's names.  The veteran testified that his treating 
physician, David Staggs, M.D., referred him for a thorough 
examination by a rehabilitation specialist, who indicated 
that the veteran's pes planus contributed to his back 
problems.  The veteran confirmed that the RO notified him 
that it was unable to get records from Tri-Therapy, Inc. and 
that the office closed.

In a July 1999 statement, Cole Chaffin, a physical therapist, 
noted that the veteran was treated for degenerative disc 
disease of the spine from August to October 1998; that he was 
evaluated on July 13, 1999 for pes planus contributing to low 
back pain; and that the veteran showed bilateral pes planus 
worse on the right, which was observed to cause postural and 
gait abnormalities that would be expected to cause low back 
pain and exacerbate degenerative disc disease.

At a September 1999 VA examination, the veteran was diagnosed 
with degenerative arthritic spur formation of vertebral 
bodies at multiple levels of his spine with partial ankylosis 
as well as localized protrusion at L5-S1 ventral disc, which 
was minimal to the left at the S1 exit.  According to the VA 
examiner, these lesions are primary lesions in the axial 
skeleton and, because of the degree of development and the 
appearance on X-rays, there could not be a causal 
relationship between his flat feet and his back complaints.  
The examiner did not indicate whether the pes planus 
aggravates the low back disorder.

At a July 2002 VA examination performed by the same examiner, 
the veteran complained of persisting back pain, which after 
driving for 45 minutes would result in numbness in the right 
lower extremity.  He stated that he had to use a cane to exit 
from the vehicle if numbness developed.  The veteran 
indicated that he was barely able to walk.  On examination, 
he walked with a limping and halting gait using a cane.  It 
was difficult for the veteran to reach his shoes to tie them 
without the help of a small stool, most of this being due to 
stiffness in the low back.  X-rays of the lumbar spine 
revealed marked, severe spurring in the vertebral bodies 
starting at L1 and extending to the lumbosacral interval.  
The diagnoses included back condition, degenerative arthritic 
spur formation, vertebral bodies multiple levels with partial 
ankylosis.  After reviewing the file, the examiner opined 
that it was not likely that the veteran's service-connected 
pes planus had produced his low back disorder.  The examiner 
added that he did not feel that it was likely or it was less 
likely as not that the veteran's service-connected pes planus 
aggravates his lower back disorder, noting that the lower 
back disorder was quite disabling and would be progressive.

In an August 2003 statement, Dr. Staggs, the veteran's 
treating physician, opined that the veteran's profound flat 
feet contribute to progressive pain and degeneration of his 
spine.

A close review of the record reveals no evidence showing that 
the veteran incurred a back disorder or arthritis while in 
service, or within one year of discharge from service.  
However, for purposes of establishing secondary service 
connection, there is post-service medical evidence of 
diagnosed degenerative disc disease of the lumbosacral spine.  
Despite a definitive diagnosis, the record is somewhat 
equivocal regarding the effect of the veteran's service-
connected pes planus on his low back disorder.

The July 2002 VA examiner did not feel that it was likely or 
it was less likely as not that the veteran's service-
connected pes planus aggravates his lower back disorder, 
noting that the lower back disorder was quite disabling and 
would be progressive.  However, a July 1999 opinion from the 
veteran's physical therapist and an August 2003 medical 
opinion from his private treating physician indicate that the 
veteran's pes planus contributes to veteran's progressive 
pain and degenerative disc disease of the spine.

In light of the above medical evidence showing a relationship 
between the veteran's degenerative disc disease of the 
lumbosacral spine and his pes planus, the Board determines 
that 38 C.F.R. § 3.102 (2003) should be applied in this case.  
Under 38 C.F.R. § 3.102, when a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in the veteran's 
favor.  A reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The July 1999 
physical therapist and August 2003 private physician's 
opinions have in fact established that the veteran's low back 
disorder is aggravated by his pes planus.  While these 
findings are favorable to the veteran, the Board observes 
that the July 2003 VA examiner, who confirmed a diagnosis of 
degenerative disc disease, was somewhat equivocal regarding 
the effect of the veteran's service-connected pes planus on 
his low back disorder.  Resolving all reasonable doubt in 
favor of the veteran, the Board determines that his current 
low back disorder is proximately due to his service-connected 
pes planus.  Accordingly, entitlement to service connection 
for a low back disorder, claimed as secondary to the 
veteran's service-connected pes planus, is granted.  38 
C.F.R. §§ 3.102, 3.310(a); Allen, 7 Vet. App. at 446-48.


ORDER

Service connection for a low back disorder secondary to 
service-connected pes planus is granted.


REMAND

In the present case, the Board finds that VA's redefined 
duties to notify a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue of service connection 
for gout as secondary to the veteran's service-connected pes 
planus.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); see also Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  In particular, the RO has not supplied the 
veteran with all the regulations pertinent to his claim, 
specifically, 38 C.F.R. § 3.310.  

The Board notes that the duty to assist includes obtaining 
pertinent non-VA and VA treatment records, and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  The veteran testified that he was 
diagnosed with gout of the left great toe over 10 years ago 
and he contends that his gout is secondary to his pes planus.  
The Board observes that the veteran also has been treated for 
diabetes.  The Board feels that an attempt should be made by 
the RO to ask the veteran to identify and sign releases for 
health care providers that treated him for diabetes and/or 
gout since his discharge from service in July 1975 and should 
obtain missing non-VA and VA treatment records.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Finally, the veteran should be afforded a VA examination to 
provide an opinion as to whether his gout may be related to 
service, to his diabetes or to his pes planus.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
diabetes and gout since July 1975 to the 
present.  The RO should obtain records 
from each health care provider he 
identifies, if not already in the claims 
file.  If records are unavailable, please 
have the provider so indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine whether he has gout, and, if 
so, the nature, time of onset, and 
etiology of his gout.  The claims file 
and a copy of this remand must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  All necessary studies 
and/or tests should be conducted.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The examiner is requested 
to review all pertinent medical treatment 
and examination records in the veteran's 
claims file, and after a thorough 
clinical examination, offer an opinion as 
to: whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's gout is etiologically 
related to the veteran's period of active 
duty, and whether it is at least as 
likely as not (50 percent or greater 
probability) that such disorder, was 
caused, or aggravated, by his service-
connected pes planus or by nonservice-
connected diabetes.  The rationale for 
any opinion and all clinical findings 
should be reported in detail.

3.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue remaining on appeal.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claim.  If the determination remains 
adverse, the veteran should be furnished 
a supplemental statement of the case, 
which fully sets forth the controlling 
law and regulations pertinent to this 
appeal, to include 38 C.F.R. § 3.310.  
The requisite period of time for a 
response should be afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



